DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claims 14 is withdrawn.
Claims 1-13 maintained rejected.
In view of the amendment, filed on 10/27/2021, the following new grounds of rejections are necessitated.
New Grounds of Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a plurality of filling openings that is: arranged around the rotation axis of the mold plate” that fails to comply with the written “a plurality of filling openings that is: deviated from the discharge holes in the circumferential direction” (see the specification: paragraph [0010], line 17). However, the specification fails to provide written description support for “a plurality of filling openings … arranged around the rotation axis of the mold plate” because the claim contains subject matter which was not described in the specification. Further such claimed subject matter is treated as “new matter”.

The following rejections are maintained for the reason of records as given in the previous office action. The bases of these rejections are the same as given in the office action, mailed on 07/28/2021.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over JP 6-50487.
	JP ‘487 disclose a food forming device and food forming equipment comprising a molding unit, a filling unit, and an ejection unit, as disclosed in followings:
[AltContent: arrow][AltContent: arrow][AltContent: textbox (A plurality of filling openings (1a, 2a) which are arranged at least partially around the rotation axis (x) of the mold plate (3), at a distance that the distances are not necessary the same.)][AltContent: arrow][AltContent: textbox (A discharge hole (15a))][AltContent: arrow][AltContent: textbox (A rotation axis (x) of the mold plate (15))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Filling openings (1a, 2a))][AltContent: arrow][AltContent: arrow][AltContent: textbox (A bottom plate (15))][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: textbox (A pusher (17))][AltContent: arrow][AltContent: arrow][AltContent: textbox (Three 2nd forming holes (4))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Three 1st forming holes (3a))][AltContent: arrow][AltContent: textbox (A mold plate (3))]
    PNG
    media_image1.png
    382
    455
    media_image1.png
    Greyscale



As to claim 1, JP ‘487 discloses a food forming device comprising: a bottom plate (15) including one discharge hole (15a) provided in a circumferential direction; a mold plate (3) that is rotatable around a rotation axis (x) on the bottom plate (15) and includes three first forming holes (3a) and three second forming holes (4) provided alternately in a circumferential direction of the mold plate (3), the mold plate (3) being configured to intermittently rotate to a first rotation position and to a second rotation position, wherein: in the first rotation position, the first forming holes (3a) are respectively connected with the discharge holes (15a) while lower openings of the second forming holes (4) are obstructed by the bottom plate (15); and in the second rotation position, the second forming holes (4) are respectively connected with the discharge holes (15a) while lower openings of the first forming holes (3a) are obstructed by the bottom plate (15); a plurality of filling openings (1a, 2a) that is: arranged, at least partially, around the rotation axis (x) of the mold plate (3); deviated from the discharge holes (15a) in the circumferential direction; respectively configured to be connected to upper 
	As to claim 13, JP ‘487 teaches a food forming device comprising: a mold plate (3) that is rotatable around a rotation axis (x) and includes three first forming holes (3a) and three second forming holes (4) provided in a circumferential direction of the mold plate (3), the mold plate (3) being configured to intermittently rotate to a first rotation position and to a second rotation position, wherein: in the first rotation position, first formed food products are discharged from lower openings of the first forming holes (3a) while lower openings of the second forming holes (4) are obstructed; and in the second rotation position, second formed food products are discharged from the lower openings of the second forming holes (4) while the lower openings of the first forming holes (3a) are obstructed; a plurality of filling openings (1a, 2a) that is: arranged, at least partially, around the rotation axis (x) of the mold plate (3); respectively configured to be connected to upper openings of the second forming holes when the mold plate is in the first rotation position; respectively configured to be connected to upper openings of the first forming holes (3a) when the mold plate (3) is in the second rotation position; and configured to inject foodstuffs into the first forming holes (3a) or the second forming holes (4) connected to the plurality of filling openings (1a, 2a); and a pusher (17) that is vertically movable and configured to push out the foodstuffs from the first forming holes (3a) or the second forming holes (4) to discharge 
	JP ‘487 disclose a food forming device comprising a discharge hole (15a), but JP ‘487 is silent on a plurality of discharge holes (15a, 15b, 15c,…), as claimed in claim 1. Further, JP ‘487 disclose a pusher (17) to push out a foodstuff from the first forming hole (3a) or the second forming hole (4) to discharge the foodstuffs, but JP ‘487 is silent on a plurality of pushers (17), as claimed in claims 1 and 13.
It would have been obvious for one of ordinary skill in the art at the time of Applicant’s invention to modify the food forming device, as taught by JP ‘487, through providing a plurality of discharge holes (15a, 15b, 15c,...) and a plurality of pushers (17) to push out a foodstuff from the first or the second forming holes (3a or 4) to discharge the foodstuffs in order to improve the production throughput of the food forming device to be capable of discharging multiple formed products. Therefore, JP ‘487 discloses the claimed invention except for the plurality of discharge holes associated with the plurality of pushers. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to duplicate the discharge holes and the pushers, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art.
	As to claim 2, JP ‘487 discloses the plurality of pushers (14) is configured to push out the foodstuffs from the first forming holes (3a) or the second forming holes (3a) during injection of the foodstuffs from the plurality of filling openings.
	As to claim 3, JP ‘487 teaches the discharge holes are three discharge holes, the first forming holes (3a) are three first forming holes, the second forming holes (4) are three second forming holes, and the three discharge holes are provided at intervals of 120˚.
	As to claim 4, JP ‘487 discloses the mold plate (3) includes an air vent hole for each of the first forming holes (3a) and the second forming holes (4), 
	As to claim 5, JP ‘487 teaches cutting blades respectively provided in the plurality of filling openings (1a, 2a) to cut the foodstuffs.
	As to claim 6, JP ‘487 discloses an upper plate (1, 2) arranged on the mold plate (3), the upper plate (1, 2) including: input ports respectively having lower parts in which the plurality of filling openings (2a) is respectively provided; and pusher ports (1a) which respectively accommodate the plurality of pushers.
	As to claim 7, JP ‘487 teaches the upper plate (1, 2) has a circumferential first step, and the mold plate (3) has a circumferential second step which is engaged with the circumferential first step, and the mold plate (3) is configured to rotate with the circumferential first step and the circumferential second step engaged with each other.
	As to claim 8, JP ‘487 discloses a spacer arranged on an outer circumference of the mold plate (3) to surround the mold plate (3).
	As to claim 9, JP ‘487 teach lid members for respectively obstructing upper openings of the plurality of pusher ports.
	As to claim 10, JP ‘487 discloses a conveying belt (16) which is arranged below the bottom plate (15), and is configured to intermittently or continuously move the formed food products.
	As to claim 11, JP ‘487 teaches a plurality of food forming devices aligned in a width direction of the conveying belt (16), each of the plurality of food forming devices being defined as the food forming device.
	As to claim 12, JP ‘487 discloses the first forming holes (3a) are three first forming holes, the second forming holes (4) are three second forming holes, the three first forming holes (3a) and the three second forming holes (4) are provided alternately at intervals of 60˚, the plurality of food forming devices is provided so that any one of sides of an equilateral triangle whose vertices are defined by the three discharge holes is orthogonal to a moving direction of the conveying belt, and the plurality of pushers (17) is configured to push out the 
	JP ‘487 discloses a food forming device comprising a discharge hole (15a), but JP ‘487 fails to disclose the discharge holes (15a) are three discharge holes provided at intervals of 120˚.
It would have been obvious for one of ordinary skill in the art at the time of Applicant’s invention to modify the food forming device, as taught by JP ‘487, through providing a plurality of discharge holes (15a, 15b, 15c,...) in order to improve the production throughput of the food forming device to be capable of discharging multiple formed products. Therefore, JP ‘487 discloses the claimed invention except for the plurality of discharge holes associated with the plurality of pushers. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to duplicate the discharge holes, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art.
Response to Arguments
Applicant's arguments, filed on 10/27/2021, have been fully considered but they are not persuasive.
Applicant argues “on the other hand, in the cited reference, the alleged filing openings (1a/2a) of the rotatable desk (2) are arranged around a rotation axis of the rotatable desk (2), which is different from the rotation axis of the rotation axis of the alleged mold plate (3)” and “in view of the rotatable desk (2) cannot be simply moved onto the mold plate (3) so that the rotatable desk (2) becomes rotatable around the rotation axis of the mold plate (3)”.
This is not found persuasive. As it has been clarified above in the body of the rejection also, JP ‘487 disclose the plurality of openings (1a, 2a) positioned, at least partially, around a rotation axis of the mold plate (3) at a distance even though the distance of openings (1a, 2a) from the axis (x) is not equal. Therefore, it is believed that the disclosure of JP ‘487 reads on the 
Finally, after a full review of the submitted remarks in view of the applied amendments and the rejections of the claims, it has been noted that there are differences in interpreting the claimed subject matter and the cited references by the Applicant and the Office. Therefore, Examiner would like to suggest that if Applicant’s Counsel believes an interview can benefit the prosecution of the instant application, Applicant’s Counsel is kindly invited to contact the undersigned examiner.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Orlowski et al. (US 4,276,318 and US 4,193,167) disclose an apparatus (10) for molding meat patties including a disk-shaped turret or cavity plate 14 and cylindrical pistons 23.
Orlowski et al. (US 3,982,035) disclose a molding apparatus for forming uniform patties from a mass of agglomerable edible material.


Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEYED MASOUD MALEKZADEH/         Primary Examiner
Art Unit 1754                                                                                                                                                                                               	02/03/2022